Title: From Alexander Hamilton to Jeremiah Wadsworth, 18 May 1799
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


Dr Sir
New York May 18th. 1799

I stand extremely in need of a capable prudent and trust worthy man to aid me in capacity of Secretary. He must possess a clear comprehension and a perspicuous correct and neat Style. I wish the emoluments which the law allows me to offer were a more adequate inducement to such a character. They are only the pay and emoluments of a Captain in the Army—in other words forty dollars per month and three rations per day or an equivalent in money. Perhaps it may hereafter be in my power to obtain an extension; but as this is casual the person must undertake upon the basis of the existing provision.
If you can find out & recommend to me such a person, willing to engage in the Station, you will do me a great favor. As I shall write to several Friends in different States on the same Subject, you must so manage the matter in sounding the disposition of the person as that no expectation is excited which in case of another appointment would embarrass you.

with very great esteem and regard   I remain Dr Sir   Your obed Serv
Alexander Hamilton
Jeremiah Wadsworth Esqr:Hartford Connecticut
